     Case 2:12-cr-00351-KJD-CWH Document 69 Filed 11/12/19 Page 1 of 3



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada
   Nevada Bar Number 13644
 3 DANIEL J. COWHIG
   Assistant United States Attorney
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 Phone: 702-388-6336
   daniel.cowhig@usdoj.gov
 6 Representing the United States of America

 7                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 8
     UNITED STATES OF AMERICA,
 9                                                  Case No.: 2:12-cr-00351-KJD-CWH
                        Plaintiff,
10
                           vs.
11                                                         MOTION TO WITHDRAW
     ARMANDO CASTRO-MARQUEZ,                              AS ATTORNEY OF RECORD
12
                       Defendant.
13
            COMES NOW, Daniel J. Cowhig, Assistant United States Attorney, and pursuant
14
     to LR IA 11-6 of the Rules of the United States District Court, District of Nevada, hereby
15
     moves this Honorable Court to allow Daniel J. Cowhig, Assistant United States Attorney,
16
     to withdraw as attorney of record.
17
            DATED this 12th day of November 2019.
18
                                               Respectfully Submitted,
19                                             NICHOLAS A. TRUTANICH
                                               United States Attorney
20
                                               /s/ Daniel J. Cowhig
21                                             DANIEL J. COWHIG
                                               Assistant United States Attorney
22

23

24

25

26
     Case 2:12-cr-00351-KJD-CWH Document 69 Filed 11/12/19 Page 2 of 3



 1                                CERTIFICATE OF SERVICE

 2          I certify that I am an employee of the United States Attorney’s Office. A copy of the

 3   foregoing MOTION TO WITHDRAW AS ATTORNEY OF RECORD was served upon

 4   counsel of record, via Electronic Case Filing (ECF).

 5          DATED this 12th day of November 2019.

 6                                              /s/ Daniel J. Cowhig _________
                                                DANIEL J. COWHIG
 7                                              Assistant United States Attorney

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                             2

26
     Case 2:12-cr-00351-KJD-CWH Document 69 Filed 11/12/19 Page 3 of 3



 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3 UNITED STATES OF AMERICA,
                                                 Case No.: 2:12-cr-00351-KJD-CWH
 4                    Plaintiff,

 5                       vs.
                                                              ORDER
 6 ARMANDO CASTRO-MARQUEZ,                           RE: MOTION TO WITHDRAW
                                                      AS ATTORNEY OF RECORD
 7                   Defendant.

 8         IT IS HEREBY ORDERED that Daniel J. Cowhig, Assistant United States

 9 Attorney is withdrawn as attorney of record for the Government.

10         IT IS FURTHER ORDERED that Daniel J. Cowhig shall be removed from the

11 CM/ECF service list in this case.

12

13 Dated: ___________________
           December 9, 2019                 ________________________________________
                                            HONORABLE KENT J DAWSON
14                                          United States District Court Judge

15

16

17

18

19

20

21

22

23

24

25

26
